                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

RONALD G. CRAWFORD, Individually
and on behalf of R/O IRA fbo Ronald G. Crawford
and SOUTHLAND METALS, INC.                                          PLAINTIFFS

VS.                               NO. 4:17CV00607 JM

JLC2011, INC. formerly known as STACK
MEDIA, INC. and NICK PALAZZO                                        DEFENDANTS


                                       ORDER

       Pending is the parties joint motion to dismiss with prejudice. (Docket #21). For

good cause shown, the motion is GRANTED. All claims and counterclaims are hereby

dismissed with prejudice. Each party will bear their own costs. The Clerk is directed to

close the case.

       IT IS SO ORDERED this 3rd day of January, 2019.

                                               _________________________________
                                               James M. Moody Jr.
                                               United States District Judge
